1    Name:Alexander van Brandenfels
     Address: 1338 York St,
2
     San Francisco, CA, 94110
3    Phone Number: (302) 648-6020
4    E-mail Address:a.von.brandenfe ls@gmail.com

5    Pro Se

6                                UNITED STATES DISTRICT COURT
 7                            NORTHERN DISTRICT OF CALIFORNIA

 8   Alexander van Brandenfels,                     ) Case Number: _20-cv-411-SVK
                                                                     _ _ _ _ _ _ _ __
                                                    )
 9                                                  ) [PROPOSED] ORDER GRANTING
                                                    ) MOTION FOR PERMISSION FOR
10                             Plaintiff,           ) ELECTRONIC CASE FILING
                                                    )
11         vs.                              )         DATE:
     Roomster Corp.,                        )         TIME:
12   John S. Shriber,                       )         COURTROOM:
     Roman Zaks,                            )         JUDGE:
13                                          )
     _ _ _ _ _ _ _ _ _D_e_fe_n_d_an_t_._ __,)
14

15
              The Court has considered the Motion for Permission for Electronic Case Filing. Findin
16
17   that good cause exists, the Motion is GRANTED.

18
              IT IS SO ORDERED.
19

20
              DATED: _January
                        _ _ 22,
                              __2020
                                  _
21
                                                          United States District/Magistrate Judge
22
23

24

25

26
27

28
